Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This is a non-final Office action (under Reissue Control No. 16/040,343) that addresses original U.S. Application No. 14/061,964 (hereinafter the "'964 application) issuing as U.S. Patent No. 9,398,117 B2 to Haghighi et al. on July 19, 2016 (the “Haghighi” patent).  Based upon review of the '964 Application, the application was filed on October 24, 2013.  The '964 Application also claims domestic priority to a U.S. Provisional Application No. 61/883,010, filed on September 26, 2013.  
The Haghighi patent issued with original claims 1-13.  
The present reissue application was filed July 19, 2018 as a reissue application of the Haghighi patent.
A Preliminary Amendment (hereinafter the “Preliminary Amendment”) was filed concurrently with the reissue application and amends independent claims 1 and 9 and adds new claims 14-18.
Thus, claims 1-18 are currently pending.  








Reissue Reminders
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b) to timely apprise the Office of any prior or concurrent proceeding in which the Boyce patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56 to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).








	Informal Amendment
The Preliminary Amendment, filed July 19, 2018, does not comply with 37 CFR 1.173. Specifically, amended claims do not comply with 37 CFR 1.173(b)2 & (c).
The Amendment does not show the matter to be omitted in bracket, rather strikethrough is informally used. Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b)2:
(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.

The Remarks do not show the specific teachings to the specific amended limitations of the claims. Applicant merely states what claims were amended and the teachings are generally found in the specification without any mapping to specific sections of the specification to show support for the specific amendments.  For example, the Applicant states regarding the new claims 14-18:

Support for the new claims 14-18 can be found at least in originally filed claims 9-13 and the Specification support for amended claim 9 identified above. Claims 14-18 are apparatus claims with similar limitations as those found in claims 9-13. Support for these apparatus language can at least be found in Figure 5 and column 18, line 26 - column 20 line 47.

Amendment, 7.

The Amendment includes similarly general statements regarding written description support for the amendments to existing claims 1-13.

(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.

As seen in MPEP 1453 V. D. Amendment of New Claims, the status of a claim shows specific claims limitations amended and specifically maps those new and amended limitations to the sections of the specification that teach the amended claim limitation.  The following is an example from MPEP 1453 V. D. Amendment of New Claims:
First Amendment (wherein claim 11 was first presented): 
Claim 11 (New). A knife comprising a handle portion and a notched blade portion. 

In the Remarks (supplied on a separate page): 
Status: The present application includes pending claims 1-11, with claims 1 and 11 being independent. With this amendment, applicant has added new independent claim 11. Support for this new claim is found in column 4, lines 26-41, column 5, lines 3-18, and column 6, lines 5-15. 

Second Amendment (wherein claim 11 is amended): 
Claim 11 (New, amended). A fishing knife comprising a bone handle portion and a notched blade portion. 

In the Remarks (supplied on a separate page): 
Status: The present application includes pending claims 1-11, with claims 1 and 11 being independent. With this amendment, applicant has amended new independent claim 11 as described below. 
Claim 11: Claim 11 is amended to add "fishing" before "knife" and "bone" before "handle". Support for these changes is found in column 4, lines 34-41 and column 6, lines 5-8, respectively. 

If the next response does not comply with 37 CFR 1.173, the response will be held “Non-Compliant” and a shortened statutory period for reply to this letter is set to expire ONE (1) MONTH or THIRTY (30) DAYS, whichever is longer, from the mailing date of the next Office Action.

Claim Rejections - 35 USC § 112 (New Matter)
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
To satisfy the original patent requirement where a new invention is sought by reissue, "the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention" under the original patent requirement, as discussed in Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d at 1363 (Fed. Cir. 2014).  See also Forum US, Inc., v. Flow Valve, LLC (Fed. Cir. 2019).  See also MPEP 1412.01.  
However, and as discussed above in the informal amendment section, the Amendment contains insufficient statements of written description support.  Thus, the Examiner is not able to determine whether the claims as amended are properly supported, especially in the context of the heightened “clearly and unequivocally” separate invention requirements of Antares. 

Claim Rejections - 35 USC § 251 (New Matter)	
Claims 1-18 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent, as explained in the 35 USC 112(a), 1st paragraph rejection above.





Defective Reissue Declaration
The Reissue Declaration filed with this application on August 24th, 2018 (hereinafter the “Reissue Declaration”) is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent as is the case here, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  MPEP 1414.II  
In said Reissue Declaration, the Applicant states:

The independent claims included temporal language that is unnecessary and susceptible to an interpretation that is narrower in scope than it should be. In addition, the independent claims have redundant language.

This language (e.g., “temporal language,” “redundant language”) thus fails to identify a single word, phrase or expression in the original claim and how it renders the original patent wholly or partly inoperative or invalid.  The language also ambiguously refers to “independent claims,” but fails to specifically and unambiguously identify the claims that are being broadened

Claim Rejections - 35 USC § 251 (Defective Declaration)	
Claims 1-18 are rejected as being based upon said Reissue Declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.  The nature of the defects in said Declaration is set forth in the discussion above in the Declaration’s defects.  

Recapture
Claims 1-18 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
The Applicant admits to a broadening reissue application.  See the Declaration, filed August 24th, 2018.  
Specifically regarding an example of the broadening in said Preliminary Amendment, the “first layer of the network stack differing from the second layer of the network stack” or similar limitations were removed from all existing independent claims 1 and 9 and omitted from new, independent claim 14.  A claim of a reissue application enlarges the scope of the claims of the patent if it is broader in at least one respect, even though it may be narrower in other respects.  See, e.g., 37 CFR 1.175(b).  A claim in the reissue application which includes subject matter not covered by the patent claims enlarges the scope of the patent claims. For example, if any amended or newly added claim in the reissue contains See MPEP § 1412.03.  Here, the original patent claims contain within its scope subject matter the first layer network stack differing from the second layer network stack while the amended claims contain within its scope subject matter where these requirements are omitted.
	Moreover, the broadening aspects of the reissue claim relate to subject matter that the Patent Owner previously surrendered during the prosecution of the '964 application.  The "original application" includes the prosecution record of the application that issued as the patent for which the reissue application was filed. In addition, the "original application" includes the patent family’s entire prosecution history. MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 1316-17, 94 USPQ2d 1598 (Fed. Cir. 2010).  See also MPEP 1412.02.
First, the Patent Owner surrendered subject matter in the prosecution of the original application that became the patent for which reissue is sought.  In said '964 application, the claims originally filed on October 24, 2013 contained no limitations as to the first and second network stacks being different.  As such, the originally presented claims encompassed both the first and second network stacks being the same and being different. 
The Examiner initially rejected the independent claims in an Office action dated January 11, 2016.  
In response, the Applicant amended independent claims 1 and 9 to newly introduce the limitation “the first layer of the network stack differing from the second layer of the network stack” (e.g., claim 1).  
 In response, the Examiner allowed the claims without comment in a Notice of Allowance, mailed April 25, 2016. 

Second, the present Amendment entirely removes said surrender generating limitation as it is no longer present in the broader, newly amended, independent claims 1 and 9 nor the new independent claim 14. 
Finally, the Patent Owner's present Amendment has not materially narrowed the claims in any other respects related to the surrendered subject matter.  See MPEP 1412.02.III.B.1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter).  
Regarding claims 14-18, although the claims are directed to a product, specifically an apparatus comprising the minimal recitation of a single “processor,” the specification of the Haghighi patent states “[i]t will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by a computer program code/instructions.”  Col. 19, ll. 48-51.   Thus, the product claims encompass an embodiment where a block diagram (e.g., Fig. 5, processor 501) is implemented “by a computer program code” and thus does not have a physical or tangible form (computer program).  One example would be a processor emulator implemented entirely in software.  Thus, the claim encompasses software per se that is not directed to one of the statutory categories discussed above.  MPEP 2106.03.I. 
In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).  See also MPEP 2106.03.II.  Thus, both the bare recitation of a processor and the subsequent computer executable instructions still encompass signals, such as software per se (e.g., a software-based processor emulator executing software).  Additionally, it is also unclear whether the claim is directed to a statutory apparatus (e.g., hardware-based processor executing software) or a non-statutory signal (software-based processor emulator executing software).
Regarding claims 9-13, although the claims are directed to a “non-transitory computer readable storage medium” and thus would apparently have a physical and tangible form.  However, the Applicant asserts in the Preliminary Amendment of July 19, 2018 that the “amendment to claim 9 includes removal of the ‘component’ language from the claims.  This language could be construed as requiring a hardware component, which is not the case.”  P. 7.  Thus, the Applicant appears to be arguing on the record that the claims contain no hardware (i.e., no physical and non-transitory forms).  In other words, the recited  “non-transitory computer readable storage medium” could apparently be interpreted as having physical and non-transitory form, and thus is “hardware” as opposed to non-transitory software per se.  However, the Applicant’s arguments of record that the subject claims do not require hardware flatly contradict this interpretation.
Regarding claims 1-8, the claims appear to be  directed to a product-by-process, specifically “the first protocol descriptor is created” and “each of the second protocol descriptors is created” (i.e., products) by the process (method steps).  However, a proper product-by-process claim  is a product claim that defines the claimed product in terms of the process by which it is made.  MPEP 2173.05(p).I.  Here in contrast, the claim preamble recites a process (method).  Thus, the claims do not fall into the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14-18, the bare “processor” encompasses both hardware and software per se as discussed in the 35 USC 101 rejection above (e.g., a hardware-based processor versus a software-based processor emulator).  However, the claims further recite that all functions are implemented by a “machine-readable medium having stored therein instructions . . . .” (e.g., claim 14).   Machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).  See also MPEP 2106.03.II.  Thus, it is unclear whether the claim is directed to a statutory apparatus (e.g., hardware-based processor) or a non-statutory signal (software-based processor emulator executing software) rendering interpretation of the claims indefinite.


Regarding claims 1-8, the claims appears to be directed to a product-by-process, specifically “the first protocol descriptor is created” and “each of the second protocol descriptors is created” (i.e., products) by the process (method steps).  However, a proper product-by-process claim  is a product claim that defines the claimed product in terms of the process by which it is made.  MPEP 2173.05(p).I.  Here in contrast, the claim preamble recites a process (method).  Thus, the claims do not fall into the recognized claiming form for reciting a product-by-process.  Rather, the claim appears to recite both a product and process in the same claim, rendering the claim indefinite as to whether it is a product or a process.  MPEP 2173.05(p).II.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roland Foster whose telephone number is (571) 272-7538.  The examiner can normally be reached on Mon-Fri, 9:30 AM – 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:								
/ROLAND G FOSTER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                         (571) 272-7538

Conferee: /DAVID E ENGLAND/                   Primary Examiner, Art Unit 3992                                                                                                                                                                                     /M.F/Supervisory Patent Examiner, Art Unit 3992